UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

NIGEL FREDERICKS,

                                  Plaintiff,
         -v-                                        9:17-CV-15
                                                    (DNH/DJS)


B. BORDEN, Correction Officer, Franklin
Correctional Facility and R. OLIVEIRA,

                                  Defendants.

--------------------------------

APPEARANCES:                                        OF COUNSEL:

NIGEL FREDERICKS
Plaintiff pro se
1411904251
George R. Vierno Center
09-09 Hazen Street
East Elmhurst, NY 11370

HON. LETITIA JAMES                                  HELENA O. PEDERSON, ESQ.
Attorney General for the State of New York          ADRIENNE J. KERWIN, ESQ.
Attorney for Defendants                             Ass't Attorneys General
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Nigel Fredericks brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On August 6, 2019, the Honorable Daniel J. Stewart, United States Magistrate
Judge, advised by Report-Recommendation that defendants' unopposed 1 motion for

summary judgment be granted in part and denied in part. No objections to the Report-

Recommendation have been filed.

         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Defendants' motion for summary judgment is GRANTED in part and DENIED in

part;

         2. Defendants' motion for summary judgment as to the claim against defendant R.

Oliveira is GRANTED and the Second Amended Complaint is DISMISSED as against him;

         3. Defendants' motion for summary judgment as to the claim against defendant B.

Borden is DENIED;

         4. Trial on plaintiff's remaining Eighth Amendment excessive force claim against

defendant B. Borden is scheduled for February 10, 2020 in Utica, New York; and

         5. Plaintiff is directed to contact the Court within thirty (30) days of the date of this

Decision and Order with any request for the appointment of pro bono counsel.




         1
          Despite numerous extensions of time granted sua sponte by the Court, plaintiff has not filed
  any opposition to the motion.

                                                  -2-
Dated: September 30, 2019
       Utica, New York.




                            -3-
